Citation Nr: 1701145	
Decision Date: 01/17/17    Archive Date: 01/27/17

DOCKET NO.  13-06 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to an effective date earlier than April 28, 2010, for the grant of service connection for prostate cancer.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Rippel, Counsel



INTRODUCTION


The Veteran served on active duty from October 1969 to July 1971. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, that had been brokered from the New York, New York RO.  Jurisdiction is with the New York RO.


FINDINGS OF FACT

1.  A claim of entitlement to service connection for prostate cancer was not received within one year of the Veteran's discharge from service or until April 28, 2010.

2.  There was no formal or informal claim for service connection for prostate cancer pending before VA on May 3, 1989, or received by VA between that date and the effective date of the statute or regulation establishing a presumption of service connection for prostate cancer.

3.  The date of the current claim of entitlement to service connection for prostate cancer (April 28, 2010) is later than the date the disability arose (approximately January 2005).


CONCLUSION OF LAW

The criteria for an earlier effective date, prior to April 28, 2010, for the grant of service connection for prostate cancer have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.114, 3.400, 3.816 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

      The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim.

VA's duty to notify was satisfied by a letter in May 2010.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Further, the Board finds that all necessary development of this downstream earlier effective date claim has been accomplished and, therefore, that appellate review of this claim may proceed without prejudicing the Veteran.

      Effective Date Claim

Generally, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110 (a); 38 C.F.R. § 3.400.

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid to any individual under the laws administered by VA.  See 38 U.S.C.A. § 5101 (a); 38 C.F.R. § 3.151 (a).  

The date of receipt of a claim is the date on which a claim, information, or evidence is received by VA.  38 C.F.R. § 3.1 (r).  A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  See 38 C.F.R. § 3.1 (p); see also Brannon v. West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992). 

Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a Veteran or his representative, may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the Veteran, it will be considered filed as of the date of receipt of the informal claim.

A report of examination or hospitalization which meets the requirements of this section will be accepted as an informal claim for benefits if the report relates to a disability which may establish entitlement.  Once a formal claim for pension or compensation has been allowed or a formal claim for compensation has been disallowed for the reason that the service-connected disability is not compensable in degree, receipt of a report of examination or hospitalization by VA or the uniformed services will be accepted as an informal claim for benefits.  The date of outpatient or hospital examination or date of admission to a VA or uniformed services hospital will be accepted as the date of receipt of a claim.  The provisions of this paragraph apply only when such reports relate to examination or treatment of a disability for which service-connection has previously been established or when a claim specifying the benefit sought is received within one year from the date of such examination, treatment or hospital admission.  38 C.F.R. § 3.157.  Evidence from a private physician or layman will also be accepted as an informal claim for increased benefits, effective from the date received by VA. 38 C.F.R. § 3.157 (b)(2).

Medical records cannot constitute an initial claim for service connection; rather there must be a record showing some intent by the claimant to apply for the benefit.  Criswell v. Nicholson, 20 Vet App 501 (2006); Brannon v. West, 12 Vet. App. 32, 35 (1998). 

The Veteran initially filed a claim of entitlement to service connection for prostate cancer on April 28, 2010.  This claim was granted in the October 2010 rating decision on appeal, effective from the date of claim.  Although the date of the Veteran's diagnosis of prostate cancer is undeniably in early 2005, and predates his claim of entitlement to service connection, pursuant to 38 C.F.R. § 3.400, the earliest date on which service connection can be granted is either the date the entitlement arose, or the date the claim was received, whichever is later in time.  As the date of the Veteran's claim for service connection for prostate cancer was later in time than the date entitlement arose, by law the date of the Veteran's claim is the proper effective date for service connection for prostate cancer.  Thus, entitlement to an effective date earlier than April 28, 2010, is denied.  38 U.S.C.A. §§ 5101, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.400 (2016). 

In so finding, the Board acknowledges that the medical evidence submitted since April 28, 2010, unequivocally establishes that the Veteran's prostate cancer was initially treated and diagnosed in early 2005.  See September 2012 letter from J.V., M.D., as well as private treatment records dated in 2005 and 2006 from Gramatan Urology and Mount Sinai School of Medicine, and 2005 insurance Explanation of Benefits forms.  However, the Board finds no claim for benefits prior to April 28, 2010.  Although the Veteran has urged, particularly in his detailed argument received in November 2010, and April and October 2013, that he attempted to get help from VA shortly after being diagnosed with prostate cancer, there is no document of record that can be construed as an informal claim dated prior to April 28, 2010.  

To the extent that he reported that he attempted to file a claim for VA benefits for prostate cancer on multiple occasions between his diagnosis in 2005 and April 2010, the Board finds no support of an actual claim in the documented record.  While there is evidence that the Veteran was issued a VA identification card in November 2006 by the VA Hudson Valley HCS, the card itself does not indicate any intent to file a claim.  Nor does the June 2013 letter from Patient Services Personnel indicating that the Veteran received such a card in November 2006.  These records point to an intent to receive medical care, but there is simply no record showing some intent by the claimant to apply for compensation dated prior to April 28, 2010.  Moreover, documentation that the Veteran may not have worked after his prostate cancer diagnosis is not in itself, or in combination with the other documents of record, suggestive of intent by the Veteran to apply for VA compensation benefits.  

The Board has considered the Veteran reports of various phone call and in-person inquiries in the past, although it is sometimes unclear whether the Veteran is referring to employees of the Veterans Benefits Administration, the Veterans Health Administration, or a private Veterans Service Organization.  The Board sincerely regrets if the Veteran did receive erroneous information from a VA employee in the past, but his reports of these conversations ultimately do not show that an actual earlier claim was ever filed.  

Therefore, the Board finds that there is no basis upon which to justify granting an effective date earlier than April 28, 2010, for entitlement to service connection for prostate cancer.  See 38 U.S.C.A. § 5110 (a); 38 C.F.R. § 3.400 (b)(2).  In reaching this decision, the Board has considered the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable.  See 38 U.S.C.A. 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).

The Board has also considered whether an earlier effective date can be provided based on the application of a liberalizing law.  With respect to earlier effective date claims for service connection for diseases presumed to be caused by herbicide or Agent Orange exposure, VA has promulgated special rules to implement orders of a United States District Court in the class action of Nehmer v. United States Department of Veteran's Affairs.  See 38 C.F.R. § 3.816 (2016).  In short, the Nehmer litigation has created an exception to the generally applicable effective date rules contained in 38 U.S.C.A. § 5110 (g) and 38 C.F.R. § 3.114. 

A Nehmer class member is a Vietnam Veteran who has a covered herbicide disease.  Covered herbicide diseases include prostate cancer.  See 38 C.F.R. § 3.186 (b) (2016); Nehmer v. United States Veterans Administration, 284 F.3d 1158, 1161 (9th Cir. 2002). 

Under 38 C.F.R. § 3.816 , if a Nehmer class member is entitled to disability compensation for a covered herbicide disease, the effective date of the award will be as follows:

(1) If VA denied compensation for the same covered herbicide disease in a decision issued between September 25, 1985, and May 3, 1989, the effective date of the award will be the later of the date VA received the claim on which the prior denial was based or the date the disability arose, except as otherwise provided in paragraph (c)(3) of this section.  A prior decision will be construed as having denied compensation for the same disease if the prior decision denied compensation for a disease that reasonably may be construed as the same covered herbicide disease for which compensation has been awarded.  Minor differences in the terminology used in the prior decision will not preclude a finding, based on the record at the time of the prior decision, that the prior decision denied compensation for the same covered herbicide disease. 

(2) If the class member's claim for disability compensation for the covered herbicide disease was either pending before VA on May 3, 1989, or was received by VA between that date and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease, the effective date of the award will be the later of the date such claim was received by VA or the date the disability arose, except as otherwise provided in paragraph (c)(3) of this section.  [It is noted that the effective date for the regulation which added prostate cancer as a disease presumptively due to in-service exposure to herbicides is November 7, 1996.  See Liesegang v. Secretary of Veterans Affairs, 312 F.3d 1368 (Fed. Cir. 2002)].

A claim will be considered a claim for compensation for a particular covered herbicide disease if: 

(i) The claimant's application and other supporting statements and submissions may reasonably be viewed, under the standards ordinarily governing compensation claims, as indicating an intent to apply for compensation for the covered herbicide disability; or (ii) VA issued a decision on the claim, between May 3, 1989, and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease, in which VA denied compensation for a disease that reasonably may be construed as the same covered herbicide disease for which compensation has been awarded. 

(3) If the class member's claim referred to in paragraph (c)(1) or (c)(2) of this section was received within one year from the date of the class member's separation from service, the effective date of the award shall be the day following the date of the class member's separation from active service. 

(4) If the requirements of paragraph (c)(1) or (c)(2) of this section are not met, the effective date of the award shall be determined in accordance with §§ 3.114 and 3.400.  38 C.F.R. § 3.816 (c) (2016).

The Board finds that as VA (1) has not denied compensation for prostate cancer in a decision issued between September 25, 1985 and May 3, 1989, and (2) no earlier claim regarding prostrated cancer was either pending before VA on May 3, 1989, or was received by VA between May 3, 1989, and November 7, 1996, the effective date of the statute or regulations establishing a presumption of service connection for the covered disease.  Again, it is undisputed that the Veteran's prostate cancer was not even treated or diagnosed until early 2005, well after these relevant dates.  Hence, an earlier effective date in accordance with liberalizing law or the Nehmer guidelines is not warranted.  See 38 C.F.R. § 3.816 (c)(1), (c)(2). 


ORDER

An effective date prior to April 28, 2010, for the grant of service connection for prostate cancer is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


